Case 18-10122-KG   Doc 594   Filed 04/30/19   Page 1 of 9
Case 18-10122-KG   Doc 594   Filed 04/30/19   Page 2 of 9




                   EXHIBIT A
                                 Case 18-10122-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 594       Filed 04/30/19     Page 3 of 9                 Served 4/24/2019

AKERMAN LLP                                       AKERMAN LLP                                  ANDERSON CONSTRUCTION SERVICES
JOHN MITCHELL                                     MARY KATHERINE FACKLER                       RICKE C. FOSTER, VP
JOHN.MITCHELL@AKERMAN.COM                         KATHERINE.FACKLER@AKERMAN.COM                RICKF@ANDERSONCONSTRUCTIONSERV.COM


ARNOLD & PORTER KAYE SCHOLER                      ASHBY & GEDDES                               ASHBY & GEDDES, P.A.
ROSA J. EVERGREEN                                 WILLIAM P. BOWDEN                            RICARDO PALACIO, ESQ.
ROSA.EVERGREEN@ARNOLDPORTER.COM                   WBOWDEN@ASHBYGEDDES.COM                      RPALACIO@ASHBYGEDDES.COM


BALLARD SPAHR LLP                                 BALLARD SPAHR LLP                            BALLARD SPAHR LLP
CHANTELLE MCCLAMB                                 CHRISTINE BARBA                              ROSETTA PACKER
MCCLAMBC@BALLARDSPAHR.COM                         BARBAC@BALLARDSPAHR.COM                      PACKERR@BALLARDSPAHR.COM


BALLARD SPAHR LLP                                 BNSF RAILWAY COMPANY                         BRAND INSULATION SERVICES
TOBEY DALUZ                                       KRISTI GREEN                                 GENERAL MANAGER
DALUZT@BALLARDSPAHR.COM                           KRISTI.GREEN@BNSF.COM                        INFO@BEIS.COM


BRENNTAG NORTHEAST INC                            BROWN RUDNICK LLP                            CAHILL GORDON & REINDEL LLP
GENERAL MANAGER                                   ANDREW STREHLE, ESQ.                         DARREN SILVER
BNEREADINGCS@BRENNTAG.COM                         ASTREHLE@BROWNRUDNICK.COM                    DSILVER@CAHILL.COM


CAHILL GORDON & REINDEL LLP                       CAHILL GORDON & REINDEL LLP                  CHALMERS & KUBECK INC
JOEL LEVITIN                                      RICHARD STIEGLITZ, JR.                       INFO@CANDK.COM
JLEVITIN@CAHILL.COM                               RSTIEGLITZ@CAHILL.COM


CIARDI CIARDI & ASTIN                             CITY OF PHILADELPHIA LAW DEPARTMENT          COHEN, WEISS AND SIMON LLP
JOSEPH MCMAHON, JR.                               MEGAN HARPER                                 HIRAM ARNAUD
JMCMAHON@CIARDILAW.COM                            MEGAN.HARPER@PHILA.GOV                       HARNAUD@CWSNY.COM


COHEN, WEISS AND SIMON LLP                        DAVIS POLK & WARDWELL LLP                    DAVIS POLK & WARDWELL LLP
RICHARD SELTZER                                   ARYEH E. FALK                                DAMIAN S. SCHAIBLE
RSELTZER@CWSNY.COM                                ARYEH.FALK@DAVISPOLK.COM                     DAMIAN.SCHAIBLE@DAVISPOLK.COM


DAVIS POLK & WARDWELL LLP                         GENERAL & MECHANICAL CONTRACTORS             GOLDSTEIN & MCCLINTOCK LLLP
JONAH A. PEPPIATT                                 JOHN GRASSO, OWNER                           MARIA APRILE SAWCZUK
JONAH.PEPPIATT@DAVISPOLK.COM                      JGRASSO@GENMECH.NET                          MARIAS@RESTRUCTURINGSHOP.COM


GOLDSTEIN & MCCLINTOCK LLLP                       GREENBERG TRAURIG, LLP                       GREENBERG TRAURIG, LLP
THOMAS FAWKES                                     DENNIS MELORO                                RYAN WAGNER
TOMF@GOLDMCLAW.COM                                MELOROD@GTLAW.COM                            WAGNERR@GTLAW.COM


GREENBERT TRAURIG, LLP                            H T SWEENEY & SON INC                        HALDOR TOPSOE INC
ISKENDER CATTO                                    TERRY SWEENEY                                GENERAL MANAGER
CATTOI@GTLAW.COM                                  TSWEENEY@HTSWEENEY.COM                       POSTMASTER@TOPSOE.COM


J J WHITE INC                                     JACOBS ENGINEERING                           KAPLIN STEWART MELOFF REITER & STEIN, P.C.
ADMIN@JJWHITEINC.COM                              CONTACTUS@JACOBS.COM                         WILLIAM LEVANT
                                                                                               WLEVANT@KAPLAW.COM


KIRK ERECTORS, INC.                               KIRKLAND & ELLIS LLP                         KIRKLAND & ELLIS LLP
INFO@KIRKERECTORS.COM                             ALLYSON SMITH                                CIARA FOSTER
                                                  ALLYSON.SMITH@KIRKLAND.COM                   CIARA.FOSTER@KIRKLAND.COM


KIRKLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP                         KIRKLAND & ELLIS LLP
DEVI CHANDRASEKARAN                               EDWARD O. SASSAWER                           MATTHEW FAGEN
DEVI.CHANDRASEKARAN@KIRKLAND.COM                  EDWARD.SASSOWER@KIRKLAND.COM                 MATTHEW.FAGEN@KIRKLAND.COM


KIRKLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP                         KIRKLAND & ELLIS LLP
MICHAEL B. SLADE                                  PATRICK VENTER                               RICHARD HOWELL
MICHAEL.SLADE@KIRKLAND.COM                        PATRICK.VENTER@KIRKLAND.COM                  RICHARD.HOWELL@KIRKLAND.COM




Page 1 of 3
                                 Case 18-10122-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 594     Filed 04/30/19        Page 4 of 9                Served 4/24/2019

KIRKLAND & ELLIS LLP                              KIRKLAND & ELLIS LLP                          KRAEMER BURNS, P.A.
STEVEN SERAJEDDINI                                WHITNEY BECKER                                RAYMOND M. PATELLA
STEVEN.SERAJEDDINI@KIRKLAND.COM                   WHITNEY.BECKER@KIRKLAND.COM                   RPATELLA@KRAEMERBURNS.COM


LAW OFFICE OF CURTIS A. HEHN                      LAW OFFICE OF SUSAN E. KAUFMAN, LLC           LAW OFFICES OF PATRICIA WILLIAMS PREWITT
CURTIS A. HEHN                                    SUSAN KAUFMAN                                 PATRICIA WILLIAMS PREWITT
CURTISHEHN@COMCAST.NET                            SKAUFMAN@SKAUFMANLAW.COM                      PWP@PATTIPREWITTLAW.COM


LINEBARGER GOGGAN BLAIR & SAMPSON, LLP            MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.   MCGUIREWOODS LLP
JOHN DILLMAN                                      LEGAL@MATRIXSERVICECOMPANY.COM                JOHN H. MADDOCK III
HOUSTON_BANKRUPTCY@PUBLICANS.COM                                                                JMADDOCK@MCGUIREWOODS.COM


MECHANICAL DYNAMICS & ANALYSIS                    MILLER AXLINE & SAWYER                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
INFO@MDATURBINES.COM                              DMILLER@TOXICTORTS.ORG                        ANDREW REMMING
                                                                                                AREMMING@MNAT.COM


MORRIS, NICHOLS, ARSHT & TUNNELL LLP              MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP
ROBERT J. DEHNEY                                  DAVID KAUFMAN                                 JAMES NEWTON
RDEHNEY@MNAT.COM                                  DKAUFMAN@MOFO.COM                             JNEWTON@MOFO.COM


MORRISON & FOERSTER LLP                           NOOTER CONSTRUCTION CO                        NORTON ROSE FULBRIGHT US LLP
TODD GOREN                                        SALES@NOOTER.COM                              TOBY GERBER
TGOREN@MOFO.COM                                                                                 TOBY.GERBER@NORTONROSEFULBRIGHT.COM


NORTON ROSE FULLBRIGHT US LLP                     OFFICE OF ATTORNEY GENERAL                    OFFICE OF THE NY STATE ATTORNEY GENERAL
RYAN MANNS                                        CHRISTOPHER MOMJIAN                           LOUIS TESTA
RYAN.MANNS@NORTONROSEFULBRIGHT.COM                CRMOMJIAN@ATTORNEYGENERAL.GOV                 LOUIS.TESTA@AG.NY.GOV


OFFICE OF THE UNITED STATES TRUSTEE               OFFICE OF THE UNITED STATES TRUSTEE           PACHULSKI STANG ZIEHL & JONES LLP
RICHARD SCHEPACARTER                              USTPREGION03.WL.ECF@USDOJ.GOV                 LAURA DAVIS JONES
RICHARD.SCHEPACARTER@USDOJ.GOV                                                                  LJONES@PSZJLAW.COM


PEPPER HAMILTON LLP                               PIPING TECHNOLOGY & PRODUCTS, INC.            POST & SCHELL, P.C.
DAVID STRATTON                                    INFO@PIPINGTECH.COM                           BRIAN BISIGNANI
STRATTOND@PEPPERLAW.COM                                                                         BBISIGNANI@POSTSCHELL.COM


REED SMITH LLP                                    REED SMITH LLP                                SECURITIES & EXCHANGE COMMISSION
EMILY DEVAN                                       KURT GWYNNE                                   NYROBANKRUPTCY@SEC.GOV
EDEVAN@REEDSMITH.COM                              KGWYNNE@REEDSMITH.COM


SIMPSON & BROWN, INC                              SIMPSON THACHER & BARTLETT LLP                SIMPSON THACHER & BARTLETT LLP
INFO@SIMPSONANDBROWN.COM                          KATHERINE A. MCLENDON                         SANDEEP QUSBA
                                                  KMCLENDON@STBLAW.COM                          SQUSBA@STBLAW.COM


STROOCK & STROOCK & LAVAN LLP                     STROOCK & STROOCK & LAVAN LLP                 SULZER PUMP SERVICES (US) INC
HAROLD A. OLSEN                                   MARK A. SPEISER                               MELISSA.PETERSON@SULZER.COM
HOLSEN@STROOCK.COM                                MSPEISER@STROOCK.COM


SUMTER TRANSPORT COMPANY                          THE BIFFERATO FIRM PA                         THE BIFFERATO FIRM PA
BILL CLARKE, CFO                                  IAN CONNER BIFFERATO                          KIMBERLY GATTUSO
BILL.CLARKE@SUMTERTRANSPORT.COM                   CBIFFERATO@TBF.LEGAL                          KGATTUSO@TBF.LEGAL


TN DEPT. OF REVENUE                               U.S. ATTORNEY'S OFFICE                        UNITED STEELWORKERS
BANKRUPTCY DIVISION                               ELLEN SLIGHTS                                 ANTHONY RESNICK
AGBANKDELAWARE@AG.TN.GOV                          ELLEN.SLIGHTS@USDOJ.GOV                       ARESNICK@USW.ORG


UNITED STEELWORKERS                               UNITED STEELWORKERS                           US DEPARTMENT OF JUSTICE
DAVID JURY                                        NATHAN KILBERT                                LEAH LERMAN
DJURY@USW.ORG                                     NKILBERT@USW.ORG                              LEAH.V.LERMAN@USDOJ.GOV




Page 2 of 3
                                 Case 18-10122-KG
PES Holdings, LLC, et al. - Service List to e-mail Recipients
                                                                Doc 594    Filed 04/30/19       Page 5 of 9              Served 4/24/2019

US ENVIRONMENTAL INC                              W & K WELDING & TANK ERECTORS              WOMBLE BOND DICKINSON (US) LLP
INFO@USENV.COM                                    INFORMATION@WKTANK.COM                     MATTHEW WARD
                                                                                             MATTHEW.WARD@WBD-US.COM


WOMBLE BOND DICKINSON (US) LLP                    YOUNG CONAWAY STARGATT & TAYLOR, LLP       YOUNG CONAWAY STARGATT & TAYLOR, LLP
NICHOLAS VERNA                                    JOSEPH M. BARRY                            MATTHEW B. LUNN
NICK.VERNA@WBD-US.COM                             JBARRY@YCST.COM                            MLUNN@YCST.COM


ZEROCHAOS
SERVICE@ZEROCHAOS.COM




                                                                                         Parties Served: 97




Page 3 of 3
Case 18-10122-KG   Doc 594   Filed 04/30/19   Page 6 of 9




                   EXHIBIT B
                                 Case 18-10122-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                         Doc 594        Filed 04/30/19   Page 7 of 9               Served 4/24/2019

AKERMAN LLP                                    AKERMAN LLP                                ALLSTATE POWER VAC INC
ATTN: JOHN MITCHELL                            ATTN: MARY KATHERINE FACKLER               ATTN: DANIEL COON, VP & CFO
2001 ROSS AVE, SUITE #3600                     50 N LAURA ST., #3100                      928 EAST HAZELWOOD AVENUE
DALLAS, TX 75201                               JACKSONVILLE, FL 32202                     RAHWAY, NJ 07065




AMQUIP CRANE RENTAL, LLC                       ANDERSON CONSTRUCTION SERVICES             ARCHER DANIELS MIDLAND COMPANY
ATTN: ROBERT SCHILLER, CFO                     ATTN: RICKE C. FOSTER, VP                  ATTN: GENERAL MANAGER
2500 STATE RD. STE. A                          6958 TORRESDALE AVENUE STE 300             4666 FARIES PARKWAY
BENSALEM, PA 19020                             PHILADELPHIA, PA 19135                     DECATUR, IL 62526




BELCO TECHNOLOGIES CORP                        BNSF RAILWAY COMPANY                       BRAND INSULATION SERVICES
ATTN: GENERAL MANAGER                          ATTN: KRISTI GREEN, LAW DEPARTMENT         ATTN: GENERAL MANAGER
9 ENTIN ROAD                                   2650 LOU MENK DRIVE. AOB-3                 32 IRON SIDE COURT
PARSIPPANY, NJ 07054                           FORT WORTH, TX 76131-2898                  WILLINGBORO, NJ 08046




BRENNTAG NORTHEAST INC                         CHALMERS & KUBECK INC                      CIARDI CIARDI & ASTIN
ATTN: GENERAL MANAGER                          ATTN: DENNIS KUBECK, PRESIDENT             ATTN: JOSEPH MCMAHON, JR./DANIEL ASTIN
81 W. HULLER LANE                              150 COMMERCE DRIVE                         ATTN: JOHN MCLAUGHLIN, JR.
READING PA, 19605                              ASTON, PA 19014                            1204 N. KING STREET
                                                                                          WIMINGTON, DE 19801



CM TOWERS INC                                  COHEN, WEISS AND SIMON LLP                 CSX TRANSPORTATION
ATTN: DENNIS R MORAN, PRESIDENT & CEO          ATTN: RICHARD SELTZER/HIRAM ARNAUD         ATTN: NATHAN D. GOLDMAN, EXECUTIVE VP AND C
21 COMMERCE DRIVE                              900 3RD AVE., 21ST FLOOR                   500 WATER STREET, 15TH FLOOR
CRANFORD, NJ 07016-3507                        NEW YORK, NY 10036                         JACKSONVILLE, FL 32202




DAVIS POLK & WARDWELL LLP                      DELAWARE SECRETARY OF STATE                DIVERSIFIED COMPANY
ATTN: DAMIAN S. SCHAIBLE/ARYEH E. FALK         DIVISION OF CORPORATIONS                   ATTN: GENERAL MANAGER
ATTN: JONAH A. PEPPIATT                        JOHN G. TOWNSEND BUILDING                  200 CLARENDON
450 LEXINGTON AVENUE                           401 FEDERAL STREET, SUITE 4                BOSTON, MA 02116
NEW YORK, NY 10017                             DOVER, DE 19901



DIVISION OF UNEMPLOYMENT INS.                  ELLIOTT COMPANY                            EXXONMOBIL CATALYST TECHNOLOGIES LLC
DEPARTMENT OF LABOR                            ATTN: GENERAL MANAGER                      ATTN: GENERAL MANAGER
4425 N. MARKET STREET                          P.O. BOX 951519                            4500 BAYWAY DRIVE
WILMINGTON, DE 19802                           CLEVELAND, OH 44193                        BAYTOWN, TX 77520-9728




FERGUSON ENTERPRISES #1300                     FLEETWOOD INDUSTRIAL PRODUCTS              GE INTERNATIONAL INC
ATTN: GENERAL MANAGER                          ATTN: GENERAL MANAGER                      ATTN: GENERAL MANAGER
P.O. BOX 417592                                11 CREEK PARKWAY                           4200 WILDWOOD PKWY
BOSTON, MA 02241-7592                          BOOTHWYN, PA 19061                         ATLANTA, GA 30339




GENERAL & MECHANICAL CONTRACTORS               GOLDSTEIN & MCCLINTOCK LLLP                GOLDSTEIN & MCCLINTOCK LLLP
ATTN: JOHN GRASSO, OWNER                       ATTN: MARIA APRILE SAWCZUK                 ATTN: THOMAS FAWKES
408 SOUTHGATE COURT                            501 SILVERSIDE ROAD, SUITE 65              111 W. WASHINGTON ST.
MICKLETON, NJ 08056                            WILMINGTON, DE 19809                       SUITE 1221
                                                                                          CHICAGO, IL 60602



H T SWEENEY & SON INC                          HALDOR TOPSOE INC                          HANDEX CONSULTING & REMEDIATION, LLC
ATTN: TERRY SWEENEY                            ATTN: GENERAL MANAGER                      ATTN: ANDY SHOULDERS, PRESIDENT AND COO
308 DUTTON MILL ROAD                           17629 ELCAMINO REAL                        AT 1350 ORANGE AVE. SUITE 101
BROOKHAVEN, PA 19015-1197                      HOUSTON, TX 77058                          WINTER PARK FL 32789




HONEYWELL                                      INFINEUM USA LP                            INTERNAL REVENUE SERVICE
ATTN: ANNE T. MADDEN, SVP AND GENERAL COUNSE   ATTN: GENERAL MANAGER                      CENTRALIZED INSOLVENCY OPERATION
101 COLUMBIA RD                                1900 E. LINDEN AVENUE                      P.O. BOX 7346
MORRISTOWN, NJ 07962                           PO BOX 735                                 PHILADELPHIA, PA 19101-7346
                                               LINDEN, NJ 07036



Page 1 of 3
                                 Case 18-10122-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                          Doc 594        Filed 04/30/19    Page 8 of 9                 Served 4/24/2019

J J WHITE INC                                   JACOBS ENGINEERING                          JOHNSON MATTHEY PROCESS
ATTN: ED PURDY, EXECUTIVE VP, CFO               ATTN: STEVE DEMETRIOU, CEO                  ATTN: GENERAL MANAGER
5500 BINGHAM STREET                             C/O ELSAR HERNANDEZ, SR. LEGAL COUNSEL      115 ELI WHITNEY BLVD
PHILADELPHIA, PA 19120                          5995 ROGERDALE RD                           SAVANNAH GA 31408
                                                HOUSTON, TX 77072



KELLOGG BROWN & ROOT INC                        KIRK ERECTORS, INC.                         KIRKLAND & ELLIS LLP
ATTN: MARK SOPP, EXECUTIVE VICE PRESIDENT AND   ATTN: CHARLES K. ELLISON, PRESIDENT         ATTN: DEVI CHANDRASEKARAN
601 JEFFERSON STREET                            150 CAPITAL DRIVE SUITE 260                 609 MAIN STREET
HOUSTON, TX 77002                               GOLDEN, CO 80401                            HOUSTON, TX 77002




LAW OFFICE OF CURTIS A. HEHN                    LAW OFFICE OF SUSAN E. KAUFMAN, LLC         LUCKNOW HIGHSPIRE TERMINALS INC
1007 N. ORANGE ST.                              ATTN: SUSAN KAUFMAN                         ATTN: GENERAL MANAGER
4TH FLOOR                                       919 N. MARKET ST. #460                      900 S. EISENHOWER BLVD
WILMINGTON, DE 19801                            WILMINGTON, DE 19801                        P.O. BOX 2621
                                                                                            MIDDLETOWN, PA 17057



MATRIX SERVICE INDUSTRIAL CONTRACTORS, INC.     MECHANICAL DYNAMICS & ANALYSIS              MILLER AXLINE & SAWYER
ATTN: KEVIN S. CAVANAH, CFO                     ATTN: JOHN VANDERHOEF, PRESIDENT AND CEO    ATTN: DUANE MILLER
5100 E. SKELLY DR., STE. 100                    19 BRITISH AMERICAN BLVD                    1050 FULTON AVE., #100
TULSA, OK 74135-6577                            LATHAM, NY 12110                            SACRAMENTO, CO 95825




MORRIS, NICHOLS, ARSHT & TUNNELL LLP            NOOTER CONSTRUCTION CO                      NORTON ROSE FULBRIGHT US LLP
ATTN: ROBERT DEHNEY/ANDREW REMMING              ATTN: BERNIE WICKLEIN, PRESIDENT            1301 AVENUE OF THE AMERICAS
1201 N MARKET ST #1800                          6 NESHAMINY INTERPLEX SUITE 300             NEW YORK, NY 10019
WILMINGTON, DE 19801                            TREVOSE, PA 19053




PHILADELPHIA ENERGY SOLUTIONS                   PIPING TECHNOLOGY & PRODUCTS, INC.          SECRETARY OF THE TREASURY
ATTN: JOHN B. MCSHANE                           ATTN: GENERAL MANAGER                       820 SILVER LAKE BOULEVARD, SUITE 100
1735 MARKET ST                                  P.O. BOX 34506                              DOVER, DE 19904
PHILADELPHIA, PA 19103                          HOUSTON, TX 77234-4506




SECURITIES & EXCHANGE COMMISSION                SECURITIES & EXCHANGE COMMISSION            SERVICE PAINTING INC
NEW YORK REGIONAL OFFICE                        SECRETARY OF THE TREASURY                   ATTN: GENERAL MANAGER
LARA MEHRABAN, ASSOCIATE REGIONAL DIRECTOR      100 F STREET, NE                            200 PRICE STREET
200 VESEY STREET, SUITE 400                     WASHINGTON, DC 20549                        MARCUS HOOK, PA 19061
NEW YORK, NY 10281



SIMPSON & BROWN, INC                            SIMPSON THACHER & BARTLETT LLP              STATE OF DELAWARE
ATTN: THATCHER SIMPSON, PRESIDENT               ATTN: SANDEEP QUSBA                         820 N. FRENCH STREET
119 NORTH AVE WEST                              ATTN: KATHERINE A. MCLENDON                 DIVISION OF REVENUE 8TH FLOOR
CRANFORD, NJ 07016                              425 LEXINGTON AVENUE                        WILMINGTON, DE 19801-0820
                                                NEW YORK, NY 10017



SULZER PUMP SERVICES (US) INC                   SUMTER TRANSPORT COMPANY                    SUNOCO PARTNERS MARKETING & TERMINAL LP
ATTN: GENERAL MANAGER                           ATTN: BILL CLARKE, CFO                      ATTN: JOSEPH COLELLA, SENIOR VP
1255 ENCLAVE PARKWAY, SUITE 300                 170 S. LAFAYETTE BLVD                       3801 WEST CHESTER PIKE
HOUSTON, TX 77077                               SUMTER, SC 29150                            NEWTOWN SQUARE, PA 19073




TEAM INDUSTRIAL SERVICES INC                    TECO WESTINGHOUSE MOTOR COMPANY             THE BIFFERATO FIRM PA
ATTN: GENERAL MANAGER                           ATTN: VINCENT TANG, PRESIDENT               ATTN: IAN CONNER BIFFERATO
8115 RED BLUFF                                  5100 NORTH IH-35                            ATTN: KIMBERLY GATTUSO
PASADENA, TX 77507                              ROUND ROCK, TX 78681                        1007 N. ORANGE ST., 4TH FLOOR
                                                                                            WILMINGTON, DE 19801



THYSSENKRUPP SAFWAY INC                         TN DEPT. OF REVENUE                         TRICO LIFT A DIVISION OF BLUE LINE
ATTN: GENERAL MANAGER                           TN ATTORNEY GENERAL'S OFFICE                ATTN: CHRIS CARMOLINGO
10 INDUSTRIALHIGHWAY MS #24 SUITE 2             BANKRUPTCY DIVISION                         1101 WHEATON AVE
LESTER, PA 19113                                PO BOX 20207                                MILLVILLE, NJ 08332
                                                NASHVILLE, TN 37202-0207



Page 2 of 3
                                 Case 18-10122-KG
PES Holdings, LLC, et al. - U.S. Mail
                                                      Doc 594        Filed 04/30/19     Page 9 of 9                 Served 4/24/2019

TRINITY INDUSTRIES LEASING COMPANY          U.S. ATTORNEY'S OFFICE                        UNITED STEELWORKERS
ATTN: TOM JARDINE                           ATTN: ELLEN SLIGHTS                           ATTN: DAVID JURY/NATHAN KILBERT
2525 STEMMONS FREEWAY                       1007 N. ORANGE STREET, SUITE 700              ATTN: ANTHONY RESNICK
DALLAS, TX 75207                            WILMINGTON, DE 19801                          60 BLVD. OF THE ALLIES, ROOM 807
                                                                                          PITTSBURGH, PA 15222



UNIVAR USA INC                              US ENVIRONMENTAL INC                          VEOLIA NORTH AMERICA REGENERATION
ATTN: DAVID LUNDIN                          ATTN: GENERAL MANAGER                         ATTN: STEVE HOPPER, PRESIDENT
17411 NE UNION HILL ROAD                    409 BOOT ROAD                                 NORTH AMERICA REGENERATION SERVICES
REDMOND, WA 98052-3375                      DOWNINGTOWN, PA 19335                         4760 WORLD HOUSTON PKWY, SUITE 100
                                                                                          HOUSTON, TX 77032



W & K WELDING & TANK ERECTORS               WR GRACE & CO-CONN                            ZEROCHAOS
ATTN: WILBURN WILLIAMS, PRESIDENT           ATTN: THOMAS BLASER, SENIOR VP & CFO          ATTN: TED BLANKENSHIP, CFO
P.O. BOX 13                                 7500 GRACE DRIVE                              420 SOUTH ORANGE AVENUE SUITE 600
1000 UNION LANDING RD                       COLUMBIA, MD 21044                            ORLANDO, FL 32801
RIVERTON, NJ 08077


                                                                                      Parties Served: 75




Page 3 of 3
